Title: To Thomas Jefferson from John Cleves Symmes, 5 October 1807
From: Symmes, John Cleves
To: Jefferson, Thomas


                        
                            
                            
                            Cincinnati October the 5th 1807.
                        
                        The office of register of the land office at Cincinnati having become vacant by the death of Mr. Killgore, I
                            beg leave among the number of applications which will probably be made to you on that subject, to recommend my nephew
                            Daniel Symmes Esqr. as a person qualified for the discharge of the duties of such a trust.   I believe it may be said,
                            without boasting on my part, that no character in the state stands higher for moral and political integrity, and his
                            abilities in this respect are unquestionable. I think it will be no small recommendation, that he has been, since capable
                            of reflection, a firm republican, and with me it is a circumstance in his favour, that he is attached to the present
                            administration from the principles on which it has uniformly acted.
                        My nephew being absent, I have not an opportunity of consulting him on this Occasion, but knowing him to
                            have been once a candidate for the same appointment, I presume it will still be acceptable to him. I believe sir, that you
                            will hear from him by this mail or the next. I ought first to have heard from him before I ventured to trouble you on this
                            business, but supposing you may not think it expedient to keep the office long shut, I have taken the liberty to mention
                            his name.
                        I beg leave to add, that it has long been matter of Moan to republicans in this State that so many offices of
                            great influence are filled by federalist.
                        I have the honor to be most respectfully, Sir, Your very humble servant,
                        
                            John Cleves Symmes.
                            
                        
                    